Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1224

IN RE: ALLEN BRUFSKY,
                      Respondent.
Bar Registration No. 64956                               BDN: 167-14

BEFORE:       Thompson, Associate Judge, and Ferren and Farrell, Senior Judges.

                                       ORDER
                               (FILED - February 5, 2015)

      On consideration of the certified order disbarring respondent from the practice
of law in the state of Florida, this court’s November 12, 2014, order directing
respondent to show cause why reciprocal discipline should not be imposed, and the
statement of Bar Counsel regarding reciprocal discipline, and it appearing that
respondent has failed to file a response to this court’s order to show cause or file an
affidavit as required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Allen Brufsky is hereby disbarred from the practice of law in
the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period that must
pass before one is eligible to file for reinstatement will not begin to run until such
time as he files a D.C. Bar. R. XI, § 14 (g) affidavit.

                                           PER CURIAM